Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “A method for purifying pure thioflavin T” is indefinite since it is not clear why the “pure thioflavin T” is purified using the steps of the method when the recited thioflavin T on line 1 of claim 1 is already “pure”. On line 5 of claim 1, the phrase “thereby removing fluorescent impurities from the thioflavin T solution” is indefinite since it is not clear how the step of bringing the thioflavin T solution into contact with a non-polar polymeric porous body serves to perform this function. Do fluorescent impurities in the thioflavin T solution become adsorbed on the non-polar polymeric porous body? If so, this type of adsorption is not specifically described in the instant specification. On lines 6-7 of claim 1, it is suggested to change the phrase “a step of separating the thioflavin T solution, in which the fluorescent impurities were removed, after the contact from the non-polar polymeric porous body” to -- a step of separating the thioflavin T solution, in which the fluorescent impurities were removed, from the non-polar polymeric porous body after the contact in order to generate pure thioflavin T—so as to provide further clarification for how the pure thioflavin T is produced in the method. On lines 8-9 of claim 1, the phrase “the short wavelength side” lacks antecedent basis and is indefinite since it is not clear what constitutes the “short wavelength side”. It is 
On lines 5-6 of claim 3, the phrase “by the fluorescence intensity at a wavelength of 480 nm” is indefinite since it is not clear whether this fluorescence intensity at a wavelength of 480 nm is measured in the separated thioflavin T solution, or whether it is measured in some other type of reference solution. No positive step of measuring a fluorescence intensity at a wavelength of 480 nm of the separated thioflavin T solution is recited in claim 3. It is suggested to rewrite claim 3 to read as follows:
--Claim 3.	The method according to claim 1, further comprising a step of measuring fluorescence intensity of the separated thioflavin T solution at a wavelength near 440 nm and at a wavelength near 480 nm and determining whether or not a fluorescence ratio resulting from dividing the fluorescence intensity at a wavelength of 440 nm by the fluorescence intensity at a wavelength of 480 nm is within a range of 0.4 to 1.0, which is a background level, and when it is determined that the fluorescence ratio does not reach the background level, the step of bringing and the step of separating are further carried out for the thioflavin T solution.—
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lansbury et al (US 2006/0194821).
Lansbury et al teach of a method for purifying thioflavin T comprising the steps of forming an aqueous solution of thioflavin T by dissolving crude thioflavin T (Thio T from Sigma) in an aqueous solvent (claim 4), bringing the aqueous thioflavin T solution into contact with a non-polar polymeric porous body, wherein the non-polar polymeric porous body comprises a 0.2 µm polyether sulfone filter (claim 5), and separating the thioflavin T solution from the non-polar polymeric porous body after the contact in order to produce purified thioflavin T (claims 1 and 7). The polyether sulfone filter taught by Lansbury et al constitutes a filter membrane, and the aqueous thioflavin T solution is contacted with and subsequently separated from this filter membrane by filtering/passing the solution through the membrane (claim 6).  See paragraph 0315 in Lansbury et al. 
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (article from the Journal of Physical Chemistry B, vol. 117, March 4, 2013, pages 3459-3468, submitted in the ID filed on April 12, 2018).
Hsu et al teach of a method for purifying thioflavin T comprising the steps of dissolving crude thioflavin T (Thio T from Sigma-Aldrich) in distilled water to form a solution, separating . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (article from the Journal of Physical Chemistry B, vol. 117, March 4, 2013, pages 3459-3468, submitted in the ID filed on April 12, 2018). For a teaching of Hsu et al, see previous paragraphs in this Office action.
	Hsu et al fail to specifically teach that the aqueous solution of thioflavin T is contacted with and subsequently separated from the non-polar polymeric porous body (i.e. the Millex GP membrane filter) in a state in which light with a wavelength of 475 nm or lower is blocked. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the aqueous solution of thioflavin T taught by Hsu et al with the non-polar polymeric porous body (i.e. the Millex GP membrane filter) and then separate the thioflavin T solution from the porous body in a state in which light with a wavelength of 475 nm or lower is blocked in order to prevent any further impurities from forming in the solution since Hsu et al teach that light and optical irradiation causes impurities to be generated in thioflavin T solutions. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansbury et al (US 2006/0194821) in view of Hsu et al (article from the Journal of Physical Chemistry B, vol. 117, March 4, 2013, pages 3459-3468, submitted in the ID filed on April 12, 2018). For a teaching of Lansbury et al and Hsu et al, see previous paragraphs in this Office action.
Lansbury et al fail to specifically teach that the aqueous solution of thioflavin T is contacted with and subsequently separated from the non-polar polymeric porous body (i.e. the polyether sulfone membrane filter) in a state in which light with a wavelength of 475 nm or lower is blocked. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the aqueous solution of thioflavin T taught by Lansbury et al with the non-polar polymeric porous body (i.e. the polyether sulfone membrane filter) and then separate the thioflavin T solution from the porous body in a state in which light with a wavelength of 475 nm or lower is blocked since Hsu et al teach that light and optical irradiation causes impurities to be generated in thioflavin T solutions, and therefore, blocking light with a wavelength of 475 nm or lower from irradiating the thioflavin T solution taught by Lansbury et al during the filtration of the solution through the non-polar polymeric porous body would prevent any further impurities from forming in the solution. 
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests a method for purifying thioflavin T comprising the steps recited in independent 1, and further comprising measuring fluorescence intensity of the separated thioflavin T solution at a wavelength near 440 nm and at a wavelength near 480 nm and determining whether or not a fluorescence ratio resulting from dividing the fluorescence .
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
Most of the previous grounds of rejection of the claims made under 35 USC 112(b) in the last Office action mailed on May 26, 2020 have been withdrawn in view of the amendments made to the claims. However, some of the previous grounds of rejection under 35 USC 112(b) have been maintained since the amendments made to the claims do not address these rejections, and new rejections of the amended claims under 35 USC 112(b) have been made, as set forth above and as necessitated by the amendments to the claims. 
Applicants argue the rejection of the claims under 35 USC 102(a)(1) and under 35 USC 103 as being anticipated by or obvious in view of Hsu et al by stating that the claims have been amended to recite removing “fluorescent impurities” from the thioflavin T solution, and the impurities removed in the method taught by Hsu et al are different from the “fluorescent impurities” removed by the method recited in claim 1. Applicants argue that it is the material forming the porous body in the instant invention which allows fluorescent impurities which are soluble in water and retained by adsorption to the porous body to be removed. Applicants argue that Hsu et al describe detecting fluorescence from impurities in the filtrate obtained by filtering each impurity fraction isolated by HPLC through a polyethersulfone filter, and therefore, the impurities disclosed in Hsu et al are not retained on the filter as they are in the instant invention. 
Applicants also argue that Lansbury et al do not teach or disclose a method for filtering ThT solutions in order to remove soluble fluorescent impurities or impurities having fluorescence of a wavelength of 440 nm since the purpose of the filtration taught by Lansbury et al is for the removal of insoluble impurities in a thioflavin T solution. This argument is not persuasive since Lansbury et al also teach that the filter material used to filter the thioflavin T solution is made from polyethersulfone, similar to Hsu et al, which is one of the same materials that can be used as the non-polar polymeric porous body in the instant invention and which serves to remove soluble fluorescent impurities in a thioflavin T solution having a wavelength of 440 nm. Therefore, one of ordinary skill in the art would expect that any fluorescent impurities similar to those removed from a thioflavin T solution in the instant invention which are present within the thioflavin T solution taught by Lansbury et al to also be removed by the polyethersulfone filter material used in the method taught by Lansbury et al in the same manner as in the instant invention. While the polyethersulfone filter taught by Lansbury et al may be used to separate insoluble impurities from a thioflavin T solution, the polyethersulfone filter taught by Lansbury et al would also inherently serve to adsorb and retain any soluble fluorescent impurities in the thioflavin T solutions passed through the filter to obtain a pure thioflavin T reagent having no fluorescence at the short wavelength side (i.e. no fluorescence at a peak 
	For all of the above reasons, Applicant’s arguments are not persuasive. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 14, 2021